Exhibit 10.4

MANAGEMENT AGREEMENT

This Agreement is made as of December 13, 2004 by and between Franklin
Electronic Publishers, Inc., a Pennsylvania corporation, with principal place of
business at One Franklin Plaza, Burlington, New Jersey 08016-4907 (“Franklin” or
“the Company”) and Centaurus Limited, a Hong Kong company, with principal place
of business at 3005 Universal Trade Centre, 3 Arbuthnot Rd. Central, Hong Kong
SAR (“Centaurus”).

BACKGROUND

 

1. Franklin develops and has manufactured for its resale hand-held electronic
reference products;

 

2. Centaurus is a management consulting firm with expertise in the development
and manufacture of handheld electronic reference products and employs one
Matthew Baile (“Baile”);

 

3. Franklin desires that Centaurus perform certain management and consulting
work during the Term of this Agreement as described more fully in Exhibit A
attached hereto and made a part hereof (the “Management Work”);

 

4. The Management Work and all work product produced by Centaurus in connection
therewith shall be for Franklin’s exclusive use: and

 

5. Centaurus desires to undertake the Management Work in consideration of the
promises and

payments set forth herein.

AGREEMENT

The parties hereto agree as follows:

1. Assignment of Matthew Baile: Centaurus represents that Baile, having an
address of A2 Taoloo Villa, 848 Clear Water Bay Road, Sai Kung, Hong Kong SAR
and being a citizen of the United Kingdom is an employee of Centaurus. Franklin
desires that all Management Work to be performed hereunder shall be performed
personally by Baile, who, in carrying out such duties, shall carry Franklin
business cards with the description “Vice President, Product Development.”
Centaurus acknowledges that the designation does not indicate nor shall it be
construed to mean that Baile has been elected as a corporate officer of
Franklin. Centaurus represents and warrants that all Management Work to be
performed hereunder shall be personally performed by Baile and agrees to assign
all such Management Work to Baile and represents and warrants that Baile will
devote not less than 80% of his weekly business hours to performance of the
Management Work hereunder except as specifically approved in writing in advance
by Franklin. Centaurus shall have Baile execute and deliver to Franklin an
Agreement in the form attached hereto as Exhibit B. Centaurus agrees that all
responsibility with respect to payments and benefits due to Baile in all
applicable jurisdictions as an employee of Centaurus in connection with this
Agreement shall be the sole responsibility of Centaurus, and not Franklin.



--------------------------------------------------------------------------------

2. Payments: Franklin agrees to pay to Centaurus (i) the sum of US$15,000 per
month for its acceptable performance of Management Work during the Term of this
Agreement within ten days of receipt of a proper invoice and (ii) the amount of
any pre-approved expenses of Baile in the performance of the Management Work as
documented in form acceptable to Franklin. Centaurus shall be fully responsible
for any taxes, duties, or other payments in connection with its receipt of
payments from Franklin hereunder.

3. Works: In the case in which the Management Work requires Centaurus to develop
copyrightable works (“Works”), Centaurus shall develop the Works in the format
acceptable to and determined by Franklin for Franklin’s exclusive use. All of
Centaurus’ work product in connection with the Management Work and the creation
of any Works, including, but not limited to, printouts, diskettes, notes,
programs, prototypes, reports, results and backup materials, in whatever form,
shall as conducted be the sole property of Franklin, with the exception of the
tools and know how identified with particularity in Exhibit C attached hereto
and made a part hereof, which Exhibit C may be augmented by adding certain tools
or know how from time to time at the reasonable request of Centaurus as approved
by Franklin in its discretion; provided, that any such request must precede the
implementation or use by Centaurus of any such tools or know how in connection
with the performance of Management Work hereunder. Nothing contained herein
shall constitute an agreement by Franklin to provide Centaurus with any
assignments or guaranteed house of work on an ongoing basis . Centaurus agrees
that neither Centaurus nor Baile has authority to bind Franklin in any way and
warrants that Baile shall have no power to bind Franklin to any agreement
(written or oral) unless prior written approval of the agreement is obtained and
the agreement is reduced to writing acceptable to Franklin in all ways, and
subsequent ratification of Franklin is secured. Centaurus promises and warrants
that the Works, as well as the performance under this Agreement, shall not
violate any rights of any third party.Centaurus shall provide whatever
assistance may be necessary to Franklin in connection with Franklin’s quiet
enjoyment of all rights in and use of the Works. Centaurus agrees to immediately
notify Franklin of any material mistake, omission or default in any Works,
assignments or materials, providing written notice upon observance or discovery.
Any other materials purchased by or expenses of Centaurs must be approved by
Franklin in advance in writing n order for Centaurus to be reimbursed by
Franklin.

4. Assignment of Rights: Centaurus agrees and warrants that all rights in the
Works shall be the exclusive property of Franklin. Centaurus specifically
acknowledges that any and all copyrightable Works created by Centaurus in
connection with this Agreement shall be deemed assigned to Franklin by Centaurus
by this writing and, in furtherance thereof, Centaurus agrees to execute any
additional documents necessary to evidence the assignment of any copyright
rights to Franklin in connection with Centaurus’ performance of this Agreement.

5. Confidentiality: Centaurus acknowledges its execution of Franklin’s standard
form of Non-Disclosure Agreement (the “NDA”) on or about 18 October 2004 which
NDA is attached hereto as Exhibit D.

 

2



--------------------------------------------------------------------------------

6. Inventions: For avoidance of doubt, Centaurus shall promptly and fully
disclose to Franklin any and all inventions, discoveries, writings, programs and
improvements to existing Franklin products made by Centaurus pertaining to or
useful to the business of Franklin (“Inventions”) during the Consultation and
during the performance of this Agreement, whether or not specifically
commissioned by Franklin, as long as such Inventions were made in connection
with performance of this Agreement. Centaurus shall also disclose any
improvements to such Inventions made by Centaurus for one year after the
completion of Centaurus’ affirmative obligations under this Agreement
(“Improvements”); provided, however, that this disclosure obligation shall apply
solely to Improvements related to the Management Work; and, further provided,
that Franklin shall be required to respond to any disclosure relating to
Improvements within five (5) working days of such disclosure as to Franklin’s
desire to file one or more patent applications thereon and in default of such
response, Centaurus shall be entitled to practice such Improvement without
payment of any kind to Franklin. . Such Inventions and Improvements shall be
those made solely or jointly with others, whether during regular business hours
or otherwise, and shall become and remain the property of Franklin whether or
not patent or copyright registration applications are filed thereon. Centaurus
shall from time to time, upon request and at the expense of Franklin, make
application for any patent or copyright registration in any country, or
assignments in connection therewith, in connection with the Works, or in
connection with any Inventions or Improvements and assign and transfer all said
applications or rights in Inventions or Improvements to Franklin or its
successors or assigns, without further consideration. Centaurus shall from time
to time upon request of Franklin execute all papers, do all other things that
may reasonably be required in order to protect the rights of Franklin and to
vest in Franklin or its successors or assigns the entire right, title and
interest in and to the Works and any and all Inventions and Improvements.

7. Term: The Term of this Agreement shall run from December 13, 2004 to June 13,
2005 unless earlier terminated by either Party by providing one month’s written
notice at any time.

8. General: This Agreement is the entire agreement between the parties hereto
with respect to the subject matter hereof except for the NDA and any separate
agreements between Baile and Franklin, and may not be modified except in a
writing signed by the party against whom enforcement is sought. This Agreement
shall be governed by the laws of the state of New Jersey, the place of the
contract, without regard to conflicts principles and any dispute hereunder shall
be litigated in a court sitting in the State of New Jersey.

IN WITNESS WHEREOF, INTENDING TO BE LEGALLY BOUND HEREBY, the parties hereto
have executed this Agreement as of the date set forth below.

 

FRANKLIN ELECTRONIC PUBLISHERS, INC.

By:

 

/s/ Barry Lipsky

 

Barry J. Lipsky, President

Date:     

CENTAURUS LIMITED

By:  

/s/ Matthew Baile

Its:  

Managing Director

Date:  

13th December 2004

 

3